        Case 1:21-mj-00592-RMM Document 1-1 Filed 09/09/21 Page 1 of 6




                                   STATEMENT OF FACTS
        Your affiant, Ian P. Montijo, has been a Special Agent of the Federal Bureau of
Investigation (FBI) since September 2020. I am currently assigned to the Joint Terrorism Task
Force (JTTF) in the FBI Baltimore Division, where I investigate domestic terrorism including
investigating criminal activity in and around the United States Capitol Grounds on January 6,
2021. As an FBI agent, I am authorized by law or by Government agency to engage in or
supervise the prevention, detention, investigation, or prosecution of a violation of Federal
criminal laws.
        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around
the U.S. Capitol include permanent and temporary security barriers and posts manned by U.S.
Capitol Police. Only authorized people with appropriate identification were allowed access
inside the U.S. Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also
closed to members of the public.
        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate
were meeting in separate chambers of the United States Capitol to certify the vote count of the
Electoral College of the 2020 Presidential Election, which had taken place on November 3, 2020.
The joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30
p.m., the House and Senate adjourned to separate chambers to resolve a particular objection.
Vice President Mike Pence was present and presiding, first in the joint session, and then in the
Senate chamber.
        As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S.
Capitol. As noted above, temporary and permanent barricades were in place around the exterior
of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep the
crowd away from the Capitol building and the proceedings underway inside.
        At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol
Police attempted to maintain order and keep the crowd from entering the Capitol; however,
shortly around 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including
by breaking windows and by assaulting members of the U.S. Capitol Police, as others in the
crowd encouraged and assisted those acts.
        Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.
        Case 1:21-mj-00592-RMM Document 1-1 Filed 09/09/21 Page 2 of 6




        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol
building without authority to be there.
         MATTHEW BUCKLER first came to the FBI’s attention on or about January 13, 2021
when the FBI received an anonymous tip which stated BUCKLER had been inside the U.S.
Capitol Building. The tipster (hereinafter Tipster 1) identified BUCKLER, and correctly
identified where BUCKLER resided. Tipster 1 provided a screen capture of what your affiant
believes to be BUCKLER’s private Snapchat story. In this screen capture video, an individual
wearing a black jacket over a white hooded sweatshirt, and a black baseball cap with white
letters spelling “TRUMP” can be seen in a crowd chanting “USA.” In the upper right corner of
this video the user name of the person who posted this video is present. The user name visible
reads “matt’s priv” and when the video concludes, the user display name “Matt Buckler” is
present.
        Tipster 1 also provided a screenshot of the Snapchat user’s profile which shows a
heatmap displaying the user’s location. This screenshot shows the “bitmoji,” or stylized
caricature which Snapchat users create as their online avatar and design, often, but not always, to
mimic their actual physical appearance. The bitmoji on this screenshot is labeled “Matt” and is
placed prominently on top of a satellite image of the U.S. Capitol Building and grounds. Based
on my training knowledge and experience, I know that social media phone applications often use
and capture location data based on cellular signal and a phone’s Global Positioning System.
Your affiant also understand the heatmap filter on Snapchat to display the user’s location based
on that locational data. The heatmap of this screenshot displays a location in the southwest
corner of the U.S. Capitol Building. A screenshot provided by Tipster 1 is shown below:




                                             Figure 1
        Case 1:21-mj-00592-RMM Document 1-1 Filed 09/09/21 Page 3 of 6




        Your affiant has reviewed public information related to the Snapchat account
“mbuckler5” which was provided to the FBI by a separate tipster (hereinafter Tipster 2) and
identified by Tipster 2 as the Snapchat account belonging to BUCKLER. The display name
“matt” appears when the user name “mbuckler5” is searched on Snapchat, and the profile bitmoji
is also visible. The bitmoji associated with the “mbuckler5” user name matches the bitmoji in the
screenshot provided by Tipster 1. Additional, Snap Inc’s records confirm that BUCKLER’s cell
phone number is linked to the user name “mbuckler5.” Publicly available information for
Snapchat user “mbuckler5” I shown below.




               Figure 2                                            Figure 3
       On or about January 25, 2021, the FBI interviewed Tipster 2. Tipster 2 stated that s/he
observed Snapchat posts from a known individual (Individual 1) which depicted both Individual
1 and BUCKLER on January 6, 2021. Tipster 2 described Individual 1 and BUCKLER as being
present at the rally held by former President Trump, outside the U.S. Capitol Building, and inside
the U.S. Capitol Building. Tipster 2 also provided Individual 1’s cellular telephone number.
       Individual 1 was interviewed by Special Agents of the FBI and acknowledged that the
individual is well acquainted with BUCKLER, and that BUCKLER was inside the U.S. Capitol
on January 6,2021.
        Records from Verizon show that a subject associated with the cellphone with a known
telephone number ending in 8986 (Phone Number 1) was identified as having utilized a cell site
consistent with providing service to a geographic area that includes the interior of the United
States Capitol Building. Phone Number 1 is BUCKLER’s cellular telephone number.
        On or about January 29, 2021, Special Agents of the FBI interviewed BUCKLER at his
residence. During the interview BUCKLER stated that when he went to the U.S. Capitol he wore
a black jacket over a white hoodie, and a black “Trump” hat which match the description of the
individual in the video provided by Tipster 1. One of the Agents present has also identified
BUCKLER as the individual in a still shot taken from the video provided by Tipster 1.
BUCKLER also admitted to the Agents that he entered the U.S. Capitol Building.
        Case 1:21-mj-00592-RMM Document 1-1 Filed 09/09/21 Page 4 of 6




       On or about, May 30, 2021, pursuant to a Federal search warrant issued in the District of
Maryland, BUCKLER’s phone was seized and searched. An extraction of BUCKLER’s phone
revealed at least seven videos which appear to be taken in and around the U.S. Capitol Building.
The videos depict BUCKLER outside the Senate Wing Door of the Capitol, and inside the
Capitol Building in the Senate Wing area, and the area known as the Crypt, located in the
basement beneath the Rotunda. Screenshots from two of those videos are included below:




               Figure 4                                            Figure 5
       In one of those videos, which is a selfie, Buckler joins with the crowd outside the Senate
Wing Door chanting, “Stop the Steal” repeatedly. In another video, which appears to be taken in
the Crypt, BUCKLER states: “We in this bitch. We in this bitch.”
      Your affiant has also reviewed closed circuit television (CCTV) obtained by the FBI
from United States Capitol Police (USCP) and recognized BUCKLER in that footage.
       Additional CCTV footage from approximately 2:50pm on January 6, 2021 depicts
BUCKLER entering the U.S. Capitol Building via a broken window near the Senate Wing Door.
After entering via the window, BUCKLER waves his hand to others just outside the window in
        Case 1:21-mj-00592-RMM Document 1-1 Filed 09/09/21 Page 5 of 6




apparent encouragement for others to also enter the building. Screen captures of that video are
shown below:




               Figure 6                                                     Figure 7
        I have fully identified BUCKLER of La Plata, Maryland as Matthew Buckler. In
addition to interviewing BUCKLER, during which he identified himself as the individual present
inside the U.S. Capitol on January 6, 2021 wearing the clothing depicted above, I have reviewed
his motor vehicle photograph, and records that confirm that the individual depicted in the above-
referenced videos and photographs at the U.S. Capitol on January 6, 2021 is Matthew Buckler.
Both BUCKLER’s acquaintance and two individuals personally known to him have confirmed
the identity of BUCKLER, BUCKLER’s presence on the U.S. Capitol Grounds, inside the U.S.
Capitol Building, as well as his conduct that day.
        Based on the foregoing, I submit that there is probable cause to believe that MATTHEW
BUCKLER violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1) knowingly
enter or remain in any restricted building or grounds without lawful authority to do; and (2)
knowingly, and with intent to impede or disrupt the orderly conduct of Government business or
official functions, engage in disorderly or disruptive conduct in, or within such proximity to, any
restricted building or grounds when, or so that, such conduct, in fact, impedes or disrupts the
orderly conduct of Government business or official functions; or attempts or conspires to do so.
For purposes of Section 1752 of Title 18, a “restricted building” includes a posted, cordoned off,
or otherwise restricted area of a building or grounds where the President or other person
protected by the Secret Service, including the Vice President, is or will be temporarily visiting;
or any building or grounds so restricted in conjunction with an event designated as a special
event of national significance.
        Case 1:21-mj-00592-RMM Document 1-1 Filed 09/09/21 Page 6 of 6




        I also submit there is probable cause to believe that MATTHEW BUCKLER violated 40
U.S.C. § 5104(e)(2)(D) and (G), which makes it a crime to willfully and knowingly (D) utter
loud, threatening, or abusive language, or engage in disorderly or disruptive conduct, at any
place in the Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or
disturb the orderly conduct of a session of Congress or either House of Congress, or the orderly
conduct in that building of a hearing before, or any deliberations of, a committee of Congress or
either House of Congress and (G) parade, demonstrate, or picket in any of the Capitol Buildings.




                                                            _____________________________
                                                           Ian P. Montijo
                                                           Special Agent
                                                           Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 9th day of September, 2021.




                                                    _____________________________
                                                    HON. ROBIN M. MERIWEATHER
                                                    U.S. MAGISTRATE JUDGE
